The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges Applicant’s Request for Continued Examination filed January 5, 2022. Claims 5, 6, 9-11 and 15-22 are pending. Claims 15-22 are withdrawn. Claims 5, 6 and 9-11, to the extent of grain size, are examined in the instant application. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
2. 	Claim 6 is objected to because it depends from a subsequent claim. At the time of allowability, the claims will be renumbered such that claim 11 precedes claim 6. 
Claim Rejections - 35 USC § 112, second paragraph
3. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   	In claim 6, “the grain shape” lacks antecedence because claim 11 does not recite “grain shape”.
	Correction and/or clarification is required.
Claim Rejections - 35 USC § 112, fourth paragraph
4.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites “grain size”. Claim 6, which depends from claim 11, recites “the grain shape comprises size, length, width and/or thickness”. Claim 6 is thus broader than the claim it depends from. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112, first paragraph
6. 	Claims 5, 6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for homozygous recessive ms45 male sterility alleles, does not reasonably provide enablement for complementation of any homozygous recessive male sterility alleles using a wild type Ms45 allele. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
 “The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”)  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed. Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
In Table 1, Applicant cites prior art references teaching mutant male sterility genes, all of which are of maize origin. Applicant further discloses that one male sterility gene from rice and one from Arabidopsis have been identified, however, their structures are not disclosed [0020]. The specification states that each male sterility gene has a specific restorer gene, which is its corresponding wild-type allele [0063]. The specification further discloses that pMs45Mn1RNAi was introduced by transformation into T0 corn plant, backcrossed with an ms45 homozygous recessive line, and a line comprising Ms45-Mn1RNAi having homozygous recessive ms45 and heterozygous Ms45-Mn1RNAi was produced [0084]. This line was designated Ms45ms45ms45 [0083]. The Ms45ms45ms45 line was crossed with ms45 homozygous recessive line (ms45ms45) to produce a) ms45ms45 male sterile line with normal grain size and b) a maintainer line Ms45ms45ms45 with smaller grain size [0087]. The Ms45 expression element (SEQ ID NO:1) is closely linked with the Mn1 gene silencing expression element (SEQ ID NO:3 operably linked to SEQ ID NO:2) to allow for selection of the desired phenotype [0070].
The scope of the claims encompasses using a wild type Ms45 allele to restore fertility to any homozygous recessive male sterility gene, including those in Table 1, as well as male sterility genes from rice, Arabidopsis, and other plants. Applicant has no working example of Ms45 restoring fertility to an ms26 male sterility gene, for example. The state of the prior art does not teach that Ms45 can restore male fertility to any male sterile plant. The state of the prior art teaches a protein can restore male fertility only to a plant containing a defective mutant of the same protein, that is, Ms45 can restore male fertility only in a plant containing a defective Ms45 protein, designated in Applicant’s disclosure as ms45. Ms45 cannot restore male fertility to a plant that has a different defective mutant protein. Male fertility genes do not appear to belong to a structurally-related class of sequences. Applicant has only enabled the ms45 recessive male sterility alleles because Ms45 is disclosed as the restorer of male fertility. Applicant has no working example and provides no guidance that Ms45 could restore fertility to other ms mutants, such as those set forth in Table 1. The specification states that ms45 is a nuclear male sterility gene mutation (Table 1) which causes male sterility by non-production of pollen. Other male sterility mutants may result in immature or non-functional pollen, or affect other male reproductive plant parts, such as the tassel or the male flower. Thus, it is unclear how one gene can complement or restore fertility in a plant that is male sterile due to a different gene. There is no disclosure and no prior art teaching that ms mutant genes are sufficiently structurally related to ms45 such that the Ms45 gene can also restore their fertility. Accordingly, Applicant has not enabled crossing a first plant that comprises any homozygous recessive male sterility alleles with a second plant comprising the same homozygous recessive male sterility alleles and a wild type Ms45 allele to produce progenies having the homozygous recessive state of the first plant as commensurate in scope with the claims without undue experimentation.
Accordingly, given the lack of working examples, lack of adequate guidance, unpredictability in the art, and the state of the prior art, one skilled in the art would not be able to make and use the claimed invention as commensurate in scope with the claims without undue experimentation. It is suggested Applicant recites homozygous recessive ms45 male sterility alleles.
	Applicant traverses that claim 5 is amended to recite maize plants.
The rejection with regard to plant is withdrawn in view of Applicant’s claim amendments to recite “maize plant”. However, Applicant does not indicate the homozygous recessive male sterility alleles are “homozygous recessive ms45 male sterility alleles”. Accordingly, the rejection is maintained. 
Conclusion
7.       No claim is allowed.  
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663